

EXHIBIT 10.3
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT
This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (“First Amendment”) between Paul
Johnson (“Executive”) and Hill‑Rom Holdings, Inc. (“Company”) is dated and
effective the 24th day of April, 2018.
W I T N E S S E T H:
WHEREAS, the Company and Executive entered into an Employment Agreement dated
May 2, 2016 which sets forth the terms and conditions upon which Executive is
currently employed by the Company in an executive position;
WHEREAS, the Company and Executive desire to amend the Employment Agreement to
provide certain benefits to Executive in the event of Executive’s involuntary
termination of employment by the Company under certain circumstances; and
NOW THEREFORE, in consideration of Executive’s continued employment with the
Company and the mutual covenants set forth in the Employment Agreement and
herein, as well as other good and valuable consideration, the receipt of which
is hereby acknowledged, the Company and Executive agree to amend the Employment
Agreement as follows:
1.
Paragraph 16 of the Employment Agreement, “Severance Payments”, is hereby
amended by adding the following at the end of said Paragraph:

“In addition to the payment of severance pay and the continuation of health and
welfare benefits as provided for in this Paragraph 16, Executive shall be
eligible to receive cash payments as compensation for the forfeiture of all
outstanding stock options, restricted stock units and performance share units
that are unvested as of




--------------------------------------------------------------------------------




the effective date of termination of employment and that are otherwise scheduled
to vest by their terms in calendar years 2018 and 2019, as follows:
(i)
For each such unvested stock option, an amount equal to the difference between
the closing price of the Company’s Common Stock on the Executive’s effective
date of termination of employment and the stock option’s exercise price;

(ii)
For each such unvested restricted stock unit, an amount equal to the closing
price of the Company’s Common Stock on the Executive’s effective date of
termination of employment;

(iii)
For each such unvested performance share unit, an amount equal to the closing
price of the Company’s Common Stock on the last day of the applicable three-year
performance share unit performance period, with the number of unvested
performance share units to be determined as of the close of the applicable
performance period based on actual Company financial performance for the full
performance period.

(iv)
Executive shall only be eligible for the cash payments provided for in
subparagraphs (i), (ii) and (iii) above in the event Executive’s employment is
terminated by the Company without “cause”, as defined above, on or before
November 16, 2019.

(v)
The cash payments provided for in subparagraphs (i) and (ii) above shall be paid
to Executive as soon as practicable following Executive’s effective date of
termination of employment and the cash payment provided for in subparagraph
(iii) above shall be paid to Executive as soon as practicable





--------------------------------------------------------------------------------




following the end of the applicable three-year performance share unit
performance period; provided, however, that any such cash payments shall comply
with any payment limitations or restrictions imposed by Code Section 409A.”     
2.
Except as amended by this First Amendment, the Employment Agreement shall
continue in full force and effect. The Employment Agreement and this First
Amendment shall be construed as one and the same instrument.

IN WITNESS WHEREOF, the Parties have themselves signed, or caused a duly
authorized agent thereof to sign, this Agreement on their behalf and thereby
acknowledge their intent to be bound by its terms and conditions.
EXECUTIVE
HILL-ROM HOLDINGS, INC.
Signed: /S/ Paul S. Johnson
Printed: Paul S. Johnson
Dated: April 24, 2018
By: /S/ Kenneth F. Meyers
Title: SVP & Chief Human Resources Officer
Dated: April 24, 2018







